TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED JULY 19, 2019



                                    NO. 03-18-00706-CV


                                 Aleana Sullivan, Appellant

                                               v.

                                   Cody Sullivan, Appellee




   APPEAL FROM THE 395TH DISTRICT COURT OF WILLIAMSON COUNTY
       BEFORE CHIEF JUSTICE ROSE, JUSTICES TRIANA AND SMITH
DISMISSED FOR WANT OF PROSECUTION -- OPINION BY CHIEF JUSTICE ROSE




This is an appeal from the final order signed by the trial court on October 5, 2018. Having

reviewed the record, the Court holds that Aleana Sullivan has not prosecuted her appeal and did

not comply with a notice from the Clerk of this Court. Therefore, the Court dismisses the appeal

for want of prosecution. Because appellant is indigent and unable to pay costs, no adjudication

of costs is made.